Case 1:20-cr-00036 Document1 Filed on 01/21/20 in TXSD Page 1 of 11

United States Di

 

      
   
    
 

Ss S Uistrict Courg
Sealed NITED STATES DISTRICT COURT 0” 2irictof Texas
Pablte and enofhietal wath a SOUTHERN DISTRICT OF TEXAS JAN 9 1
oth tatramere ees BROWNSVILLE DIVISION | 2020
it court D
TATE! RICA . § Davids Bradley, clerk of Court
vs. | § CRIMINAL NO. BPP. :
SERVANDO ESTRADA § 60-036
LINDA ESTRADA aka LINDA KAY ROSS
aka LINDA SALMERON
SEALED .
| _INDICTMENT
THE GRAND JURY CHARGES:
COUNT 1

[Conspiracy to Transport/Harbor Aliens —8 U.S.C. 1324(a)(1)(A)(v)(I)]
From on or about February 23, 2014 to on or about October 27, 2019, in the
Southern District of Texas and within the jurisdiction of the Court, Deferidants, |
SERVANDO ESTRADA,

and :
LINDA ESTRADA aka LINDA KAY ROSS aka LINDA SALMERON,

did knowingly and willfully conspire and agree with persons known and unknown to the. |
Grand Jurors to violate Title 8, United States Code, Sections 1324(a)(1)(A)(ii),and (iii),
that is, the object of their conspiracy and agreement was to transport and move by means
of a motor vehicle and on foot, and to conceal, harbor and shield from detection, in a
building, motor vehicle, and elsewhere, an alien who had come to, entered, and remained
in the United States, in violation of law, and in furtherance of said alien’s illegal presence
in the United States.

In violation of Title 8, United States Code, Section 1324(a)(4)(A)(v)(I) and

1324(a)(1)(B)(i).

 

 
 

 

Case 1:20-cr-00036 Document1 Filed on 01/21/20 in TXSD > Page 2 of 11

COUNT 2
[Transporting Aliens — 8 U. S. C. 1324(a) (ANG)

On or about April 22, 2015, in the Southern District of Texas and within the

jurisdiction of the Court, Defendant,

SERVANDO ESTRADA,

knowing or in reckless disregard of the fact that Erik Dagoberto-Reyes was an alien who
had come to, entered, and remained in the United States in violation of law, did transport
and move, and attempt to transport and move such alien within the United States, in or
near Falfurrias, Texas, by means of a motor vehicle and otherwise, in furtherance of such
violation of law, for commercial advantage and private financial gain.

- In violation of Title 8, United States Code, Sections 1324(a)(1)(A)(iil) and 1324
(a)(1)(B)(0. |

COUNT 3 3
[Transporting Aliens — 8 U.S.C. 1324(a)(A)(AY(i)]

On or about April 22, 2015, in the Southern District of Texas and within the ©
jurisdiction of the Court, Defendant,

/

SERVANDO ESTRADA,

knowing or in reckless disregard of the fact that Olvin Mauricio Portillo-Aguirre was an
alien who had come to, entered, and remained in the United States in violation of law, did
transport and move, and attempt to transport and move such alien within the United
States, in or near Falfurrias, Texas, by means of a motor vehicle and otherwise, in
furtherance of such violation of law, for commercial advantage and private financial gain.

In violation of Title 8, United States Code, Sections 1324(a)(1)(A)(ii) and 1324

(a)(1)(B)(i).

 
 

 

Case 1:20-cr-00036 Document 1 Filed on 01/21/20 in TXSD Page 3 of 11

COUNT 4

On or about May 22, 2018, in the Southern District of Texas and within the

jurisdiction of the Court, Defendants, |
oe SERVANDO ESTRADA, -
and
LINDA ESTRADA aka LINDA KAY ROSS aka LINDA SALMERON,

knowing or in reckless disregard of the fact that Danilo Galeas-Artega was an alien who
~ had come to, entered, and remained in the United States in Violation of law, did conceal,
harbor, and shield from detection, and attempt to conceal, harbor and shield from
detection, such alien at a place near Alamo, Texas, for commercial advantage and private
financial gain. |

In violation of Title 8, United States Code, Sections. 1324(a)(1)(A)(iii) and
1324(a)(1)(B)(i).

COUNT 5

On or about May 22, 2018, in the Southern District of Texas and within the

jurisdiction of the Court, Defendants, |
SERVANDO ESTRADA, —
and ;
LINDA ESTRADA aka LINDA KAY ROSS aka LINDA SALMERON,

_ knowing or in reckless disregard of the fact that Ronald Waldemar Castillo-Barahona was
an alien who had come to, entered, and remained in the United States in violation of law,
did conceal, harbor, and shield from detection, and attempt to conceal, harbor and shield.
from detection, such alien at a place near Alamo, Texas, for commercial advantage and
private financial gain.

In violation of Title 8, United States Code, Sections 1324(a)(1)(A)(ili) and

1324(a)(1)(B)(i).

 
 

 

Case 1:20-cr-00036 Document1 Filed on 01/21/20 in TXSD Page 4 of 11

COUNT 6

On or about May 22, 2018, in the Southern District of. Texas and within the

jurisdiction of the Court, Defendants, | |
SERVANDO ESTRADA,
and
LINDA ESTRADA aka LINDA KAY ROSS aka LINDA SALMERON,

knowing or in reckless disregard of the fact that Jose Gomez-Chavez was an alien who
had come to, entered, and remained in the United States in violation of law, did conceal,
harbor, and shield from detection, and attempt to conceal, harbor and shield from
detection, such alien at a place near Alamo, Texas, for commercial advantage and private
financial gain. .

In violation of Title 8, United States Code, Sections 1324(a)(1)(A)(iii) and
1324(a)(1)(B)). | —

. COUNT 7
[Conspiracy to Commit Money Laundering — 18 U.S.C. 1956(h)]

From on or about February 23, 2014, to on or about January 23, 2019, in the
Southern District of Texas and elsewhere and within the jurisdiction of the Court, the

Defendants,

SERVANDO ESTRADA,
and a
LINDA ESTRADA aka LINDA KAY ROSS aka LINDA SALMERON,

‘ did knowingly combine, conspire, and agree with persons known and unknown to the
Grand Jury to commit offenses against the United States in violation of Title 18, United
States Code, Section 1956, to wit:

to knowingly conduct and attempt to conduct the financial transactions affecting interstate

.and foreign commerce which transaction involved the proceeds of specified unlawful

 
 

Case 1:20-cr-00036 Document 1 Filed on 01/21/20 in TXSD Page 5 of 11

activity, that is, the trafficking of persons by bringing in, transporting and harboring certain
aliens, knowing that the transactions were designed in whole and in part to conceal and
disguise, the nature, location, source, ownership, and control of the proceeds of said
specified unlawful activity and that while conducting and attempting to conduct such
- financial transactions, knew that the property involved in the financial transactions,
represented the proceeds of some form of unlawful activity in violation of Title 18, United
States Code, Section 1956(a)(1)(B)(i).

Manner and Means of the Conspiracy:

Defendants opened or maintained bank accounts to receive alien smuggling fees.
SERVANDO ESTRADA and LINDA ESTRADA aka LINDA KAY ROSS aka LINDA
SALMERON opened and/or maintained accounts at Bank of America, Wells. Fargo Bank,
and at Chase Bank in their names. Each of the said accounts then accepted alien
smuggling fees from numerous persons from within Texas and other states beginning on

about February 23, 2014. The alien smuggling fees were sent jin the names of
defendants. The accounts were maintained to accept alien smuggling fee deposits paid
to defendants and others:as fees for trafficking in persons by bringing in, transporting and
harboring certain aliens. The deposits were made in the name of the account holders to
conceal and disguise the nature, location, source, ownership, and control of the alien
smuggling fees. Once the deposits were made into the individual accounts, the account
holders would withdraw the currency from the banks for themselves and others, and for
personal gain.
| Defendants, SERVANDO ESTRADA and LINDA ESTRADA aka LINDA KAY

ROSS aka LINDA SALMERON, would cause others to deposit and electronically wire

 

 
 

 

Case 1:20-cr-00036 Document1 Filed on 01/21/20 in TXSD Page 6 of 11

money for alien smuggling fees through MoneyGram and Western Union, and thereafter,
withdraw said money for or delivery to themselves and others, and for personal gain.
In violation of Title 48, United States Code, Section 1956(h).

. COUNT 8
[Money Laundering by Concealing/Disguising — 18 U.S.C. 1956(a)(1)(B)(i)]

From on or about April 5, 2013, through on or about February 29, 2016, in the
Southern District of Texas and within the jurisdiction of the Court, Defendants,

SERVANDO ESTRADA,
and
LINDA ESTRADA aka LINDA KAY ROSS aka LINDA SALMERON,
did knowingly conduct and attempt to conduct the financial transactions affecting .

interstate and foreign commerce, to-wit: the making of cash deposits and withdrawals
from the account of defendants, located at Bank of America, which involved the proceeds
of specified unlawful activity, that is the bringing in and harboring of certain aliens,
_ knowing that the transactions were designed in whole and in part to conceal and disguise,
the nature, location, source, ownership, and control of the proceeds of said specified
unlawful activity and that while conducting and attempting to conduct such financial
transactions, the defendant knew that the property involved in the financial transactions,
represented the proceeds of some form of unlawful activity.

In violation of Title 18, United States Code, Sections 1956(a)(1)(B)(i) and 2.

COUNT 9
{Money Laundering by Concealing/Disguising — 18 U.S.C. 1956(a)(1)(B)(i)]

From on or about November 12, 2015, through on or about December 15, 2016,

in the Southern District of Texas and within the jurisdiction of the Court, Defendants,

 

 
 

Case 1:20-cr-00036 Document1 Filed on 01/21/20 in TXSD Page 7 of 11

/ SERVANDO ESTRADA,
and |
LINDA ESTRADA aka LINDA KAY ROSS aka LINDA SALMERON,
did knowingly conduct and attempt to conduct the financial transactions affecting

interstate and foreign commerce, to-wit: the making of cash deposits and withdrawals
from the account of defendants, located at Wells Fargo Bank, which involved the
proceeds of specified unlawful activity, that is the bringing in and harboring of certain
aliens, knowing that the transactions were designed in whole and in part to conceal and
disguise, the nature, location, source, ownership, and control of the proceeds of said
specified untawul activity and that while conducting and attempting to conduct such
financial transactions, the defendant knew that the property involved in the financial
transactions, represented the proceeds of some form of unlawful activity.
In violation of Title 18, United States Code, Sections 1956(a)(1)(B)(j and 2.

COUNT 10
[Money Laundering by Concealing/Disguising — 18 U.S.C. 1956(a)(1)(B)(i)]_

From on or about July 1, 2016, through on or about January 25, 2019, in the

Southern District of Texas and within the jurisdiction of the Court, Defendants,

SERVANDO ESTRADA,
. and
LINDA ESTRADA aka LINDA KAY ROSS aka LINDA SALMERON,

did knowingly conduct and attempt to conduct the financial transactions affecting interstate
and foreign commerce, to-wit: the making of cash deposits and withdrawals from the
account of defendants, located at Chase Bank, which involved the proceeds of specified
unlawful activity, that is the bringing in and harboring of certain aliens, knowing that the
transactions were designed in whole and in part to conceal and disguise, the nature,

location, source, ownership, and control of the proceeds of said specified unlawful activity
 

 

 

Case 1:20-cr-00036 Document1 Filed on 01/21/20 in TXSD Page 8 of 11

and that while conducting and attempting to conduct such financial transactions, the -
- defendant knew that the property involved in the financial transactions, represented the
proceeds of some form of unlawful activity. |

In violation of Title 18, United States Code, Sections 1956(a)(1)(B)(i) and 2.

COUNT 11 ;
[Money Laundering by Concealing/Disguising — 18 U.S.C. 1956(a)(1)(B)(@)]

From on or about November 10, 2014, through on or about February 25, 2018, in |
the Southern District of Texas and within the jurisdiction of the Court, Defendants, |
SERVANDO ESTRADA,

and .
~ LINDA ESTRADA aka LINDA KAY ROSS aka LINDA SALMERON,
did knowingly conduct and attempt to conduct the financial transactions affecting
interstate and foreign commerce, to-wit: the making cash withdrawals of money transfers
. from MoneyGram which involved the-proceeds of specified unlawful activity, that is the
bringing in and harboring of certain aliens, knowing that the transactions were designed
in whole and in part to conceal and disguise, the nature, location, source, ownership, and

control of the proceeds of said specified unlawful activity and that while conducting and
attempting to conduct such financial transactions, the defendant knew that the property
involved in the financial transactions, represented the proceeds of some form of unlawful
activity.
In violation of Title 18, United States Code, Sections 1956(a)(1)(B)(i) and 2. °
a COUNT 12 .
| [Money Laundering by Concealing/Disguising — 18 U.S.C. 1956(a)(1)(B)(i)]
From on or about February 23, 2014, through on or about September 13, 2018, in

the Southern District of Texas and within the jurisdiction of the Court, Defendants,

 
 

 

Case 1:20-cr-00036 Document1 Filed on 01/21/20 in TXSD Page 9 of 11

SERVANDO ESTRADA,
. and
LINDA ESTRADA aka LINDA KAY ROSS aka LINDA SALMERON, -
did. knowingly ‘conduct and attempt to conduct the financial. transactions affecting
interstate and foreign commerce, to-wit: the making cash withd rawals of money transfers
from Western Union which involved the proceeds of specified unlawful activity, that is the |
-bringing in and harboring of certain aliens, knowing that the transactions were designed
in whole and in part to conceal and disguise, the nature, location, source, ownership, and
control of the proceeds of sald specified unlawful activity and that while conducting and
attempting to conduct such financial transactions, the defendant knew that the property
involved in the financial transactions, represented the proceeds of some form of unlawful
activity. | |
In violation of Title 18, United States Code, Sections 1956(a)(1)(B)(i) and 2.

COUNT 13 ;
[Operation of Unlicensed Money Transmitting Business — 18 U.S.C. 1960]

Beginning on or about February 23, 2014, through on or about January 23, 2019,
in the Southern District of Texas and elsewhere and within the jurisdiction of the Court,

Defendants,
SERVANDO ESTRADA,
and

LINDA ESTRADA aka LINDA KAY ROSS aka LINDA SALMERON,
did knowingly conduct, control, manage, supervise, direct and own all or part of an

unlicensed money transmitting business, through the use of Money Gram, Western '
Union, and bank accounts at Bank of America, Wells Fargo Bank, and Chase Bank, in
that the business affected interstate and foreign commerce and (i) was operated without
an appropriate money transmitting license in the state of Texas, where such operation

was punishable as a felony under the law of the state of Texas; (ii) failed to comply with

 
Case 1:20-cr-00036 Document 1 Filed on 01/21/20 in TXSD Page 10 of 11

the money transmitting business registration requirements under Section 5330 of Title 31,
United States Code, and regulations prescribed thereunder, and; (iii) otherwise involved
the transportation and transmission of funds that are known to the defendants to have
been derived from a criminal offense and are intended to be used to promote and support
unlawful activity.

In violation of Title 18, United States Code, Sections 1960 and 2.

NOTICE OF FORFEITURE.
Pursuant to Title 18, United States Code, Section 982(a)(1) and Title 31, United

States Code, Section 5317(c), the United States gives notice to Defendants,

SERVANDO ESTRADA,
| and
LINDA ESTRADA aka LINDA KAY.ROSS aka LINDA SALMERON,

that upon conviction of a violation of Title 18, United States Code, Section 1956 and/or .
1960 as charged in the indictment, all property, real and personal, involved in such
offense, and all property traceable to such offense, is subject to forfeiture.
The property subject to forfeiture, includes, but is not limited to, the following
property: |
Approximately $669,404.33 in United States currency.

Money Judgment
Defendants are notified that a money judgment may be imposed equal to the total

value of the property subject to forfeiture.

Substitute Assets
In the event that the property subject to forfeiture as a result of any act or omission

of the defendants,

 

 
 

won

” Case 1:20-cr-00036 Document1 Filed on 01/21/20 in TXSD Page 11 of 11

(A) cannot be located upon the exercise of due diligence;
(B) has been transferred or sold to, or deposited with, a third party;
(C) has been placed beyond the jurisdiction of the court;
(D) has been substantially diminished in value; or
’ (E) has been commingled with other property that cannot be divided
without difficulty;

the United States will seek to forfeit any other property of the defendants up to the total

value of the property subject to forfeiture, pursuant to Title 21, United States Code,

Section 853(p) incorporated by reference in Title 18, United States Code, Section 982(b)

and Title 31, United States Code, Section 5317(c)(1)(B).

A TRUE BILL:

 

FOREPERSON OF THE GRAND JURY

RYAN K. PATRICK

. UNITED STATES ATTORNEY

Li (Zz
Oscar Ponce
Assistant United States Attorney
